Citation Nr: 0822340	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-28 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran did not incur an in-service injury or disease 
of the right shoulder.

2.  A chronic right shoulder disorder did not manifest during 
service.

3.  Symptoms of a chronic right shoulder disorder were not 
continuous after service and did not manifest until many 
years after service. 

4.  The veteran's current right shoulder disorder is 
unrelated to service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, there is no dispute that the veteran has 
a current disability.  VA treatment records indicate that he 
was diagnosed with a right shoulder rotator cuff tear in 
January 2005, at which time he underwent surgery to correct 
the condition.  

After a review of all of the evidence of record, however, the 
Board finds the weight of the evidence demonstrates that the 
veteran did not incur an in-service injury or disease of the 
right shoulder.  Specifically, service examinations conducted 
in October 1986, May 1988, and May 1992 indicate "normal" 
findings for the upper extremities.  

Although the veteran indicated a painful or "trick" 
shoulder in the May 1992 separation examination prior to his 
discharge from service, only joint stiffness in the left 
shoulder was noted.  Importantly, the service examinations 
did not identify any right shoulder pathology and did not 
reveal any history of an injury, complaints, findings, 
diagnosis, or treatment of the right shoulder. 

While a single service medical record entry dated May 1989 
reflecting noted pain in the veteran's right shoulder, 
considered in context, the Board finds that this service 
medical record entry was actually a reference to left 
shoulder pain.  The examiner made several other notations in 
the same May 1989 treatment entry indicating that the veteran 
was seeking treatment for his left, not right, shoulder.  

Specifically, the examiner noted that the veteran originally 
injured his left shoulder 7 months prior and that new pain in 
the left shoulder was now present; the examiner also 
diagnosed a contusion of the left shoulder and ordered 
another round of ultrasound treatment for the left shoulder.  

Additionally, contemporaneous VA orthopedic therapy records 
also noted the veteran's symptom of anterior pain of the 
left, not right, shoulder.  Moreover, when requested to 
provide an elaboration on his identified painful or "trick" 
shoulder in his May 1992 separation examination and on a 
post-service January 1995 examination, only left shoulder 
pathology was noted with no mention of any right shoulder 
problems.  

Based on the above, it appears that the single notation of 
pain to the anterior aspect in the May 1989 treatment report 
was intended to reflect his left, not right, shoulder 
pathology.  Regardless, since the remaining service medical 
records do not otherwise show any other complaints, findings, 
a diagnosis, or treatment for any right shoulder disorder in 
service, the Board finds that weight of the evidence shows 
that the veteran did not incur an in-service injury or 
disease of the right shoulder.  

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  As stated above, there was no 
treatment for any right shoulder injury or disease in 
service.  Even if the May 1989 treatment record reflecting 
pain in the right shoulder was not written in error, it is 
merely suggestive of an acute and transitory episode in 
service and is not indicative of a chronic disease in 
service.  

Moreover, there is no evidence, and the veteran has not 
alleged, that similar symptoms continued after his separation 
from service in August 1992.  VA treatment records indicate 
that he sought treatment for right shoulder pain in January 
2005.  Although he indicated in the January 2005 VA treatment 
report that he experienced chronic pain in both shoulders for 
"many years," there is no indication of continuing 
symptomatology dating back to service.  

The Board has weighed the lack of contemporaneous medical 
records of right shoulder complaints for many years against 
the veteran's statements of continuous post-service symptoms.  
The Board has also considered the absence of treatment for 
and complaints of a right shoulder injury for almost 10 years 
after separation from service, despite the fact that he 
complained of and sought treatment for other medical 
conditions (including a left shoulder injury) during this 
time.  The Board finds the absence of evidence more probative 
than his current statements made in connection with a claim 
for benefits.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

For these reasons, the Board finds that symptoms of a chronic 
right shoulder disorder were not continuous after service and 
did not manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's right shoulder 
disorder is unrelated to service.  There is simply no medical 
evidence of record causally relating his right shoulder 
disability, currently diagnosed as a rotator cuff tear, to 
active service.  

Even assuming his January 2006 statement constitutes lay 
testimony of a causal connection between his current right 
shoulder disability and active duty, he is not competent to 
offer opinions on medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).   Therefore, the Board may not accept 
his unsupported lay statement as competent evidence as to the 
issue of medical causation.    

Since there is no competent medical evidence linking the 
veteran's right shoulder disorder to his active duty, the 
requirement necessary to establish a medical nexus for 
service connection has not been met.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the 
weight of the evidence is against the veteran's claim for 
service connection for a right shoulder disorder, the Board 
is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit all evidence in his possession 
pertaining to the service-connection claim.

Importantly, the veteran has not alleged that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Moreover, because the 
service connection claim is being denied, and no effective 
date will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records pertinent to the issue on appeal, and the 
veteran and his representative submitted statements and a 
written brief in support of his claim.  Additionally, because 
there was no in-service injury or disease of the right 
shoulder to which a currently diagnosed right shoulder 
disability could be related to, no further VA examination or 
opinion is required.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


